Title: To George Washington from Noirmont de La Neuville, 10 April 1790
From: La Neuville, René-Hippolyte Penot Lombart de Noirmont de
To: Washington, George



Sir,
St Marc april 10th 1790.

I cannot determine myself to let my Brother to return to America, without charging him with a letter for your Excellency. I Beseech you to look upon it as a very inadequate testimonial of my constant and respectful gratitude for your past kind offices. they have been confered in too flattering a manner and are still too deeply imprinted into my mind to permit my heart ever to forget them. it will be the everlasting debt of my life to form vows for the continuance of your so well deserved renown; and I can assure your Excellency that your reputation never shone with a purer lustre as Since the beginning of our dear-bought revolution. how often since one year has your name been repeated with enthusiastick respect, and painful and melting remembrance, attended with comparisons absolutly redounding to the inexpressible advantage of the Restorer of american liberty! how often have we lamented that the generous, human and loyal principles upon which has been pursued and attained the Redress of your grievances have not been adhered to in france! when General Washington is still alive, when he is still the pride and glory of his grateful country, when his example, his virtuous principles, his unshaken firmness are still warming and filling with indelible veneration the breast of every french officer that has been wittness to that glorious and just war, by what fatalaty must we see our annals stained with deeds that make every human heart almost regret the dawn of liberty which begins to light upon us? excuse, Sir, the overflowing of a heart that can not think of your Excellency’s and our conduct in the present contest without invoking the same tutelary genius that unhappily for our national honor has been ever deaf to my prayers. I am with every sentiment inspired by Respect and gratitude, Sir, your Excellency’s The most humble and obedient Servant

Noirmont

